 



Exhibit 10.3

ROCKWELL INTERNATIONAL CORPORATION

2000 LONG-TERM INCENTIVES PLAN

RESTRICTED STOCK AGREEMENT

To: _____________

               In accordance with Section 4(c) of the 2000 Long-Term Incentives
Plan (the Plan) of Rockwell International Corporation (Rockwell Automation),
_________ shares (Restricted Shares) of Common Stock of Rockwell Automation have
been granted to you today as Restricted Stock (as defined in the Plan) upon the
terms and conditions of this Restricted Stock Agreement, subject in all respects
to the provisions of the Plan, as it may be amended. Capitalized terms used in
this Agreement and not otherwise defined herein shall have the respective
meanings ascribed to them in the Plan.

      1.   Earning of Restricted Shares               (a) You shall be deemed to
have fully earned _______ of the Restricted Shares on November 7, 2002 and
_______ of the Restricted Shares on November 7, 2004 if you shall continue as an
Employee from the date hereof until November 7 in the respective year.      
        (b) If (i) you shall die or suffer a disability that shall continue for
a continuous period of at least six months during the period of your continuous
service as an Employee and prior to November 7, 2004; or (ii) a “Change in
Control” (as defined for purposes of Article III, Section 13(I)(1) of Rockwell
Automation’s By-Laws) shall occur during the period of your continuous service
as an Employee and prior to November 7, 2004; then you shall be deemed to have
fully earned all the Restricted Shares remaining subject to this Agreement.    
          (c) If you cease to be an Employee prior to satisfaction of any of the
conditions set forth in paragraph (a) or (b) of this Section, you shall be
deemed not to have earned any of the Restricted Shares and shall have no further
rights with respect to the Restricted Shares or any Stock Dividends (as
hereinafter defined).

 



--------------------------------------------------------------------------------



 

      2.   Retention of Certificates for Restricted Shares       Certificates
for the Restricted Shares and any dividends or distributions thereon or in
respect thereof that may be paid in additional shares of Common Stock, other
securities of Rockwell Automation or securities of another entity (Stock
Dividends), shall be delivered to and held by Rockwell Automation, or shall be
registered in book entry form subject to Rockwell Automation’s instructions,
until you shall have earned the Restricted Shares in accordance with the
provisions of Section 1. To facilitate implementation of the provisions of this
Agreement, you undertake to sign and deposit with Rockwell Automation’s Office
of the Secretary (i) a Stock Transfer Power in the form of Attachment 1 hereto
with respect to the Restricted Shares and any Stock Dividends thereon; and
(ii) such other documents appropriate to effectuate the purpose and intent of
this Restricted Stock Agreement as Rockwell Automation may reasonably request
from time to time.   3.   Dividends and Voting Rights       Notwithstanding the
retention by Rockwell Automation of certificates (or the right to give
instructions with respect to shares held in book entry form) for the Restricted
Shares and any Stock Dividends, you shall be entitled to receive any dividends
that may be paid in cash on, and to vote, the Restricted Shares and any Stock
Dividends held by Rockwell Automation (or subject to its instructions) in
accordance with Section 2, unless and until such shares have been forfeited in
accordance with Section 5.   4.   Delivery of Earned Restricted Shares       As
promptly as practicable after (i) you shall have been deemed to have earned all
or part of the Restricted Shares in accordance with Section 1 and (ii) Rockwell
Automation has been reimbursed for all required withholding taxes in respect of
your earning all or the part of the Restricted Shares and Stock Dividends that
you have been deemed to have earned, Rockwell Automation shall deliver to you
(or in the event of your death, to your estate or any person who acquires your
interest in the Restricted Shares by bequest or inheritance) all or the part of
the Restricted Shares and Stock Dividends that you have been deemed to have
earned.

2



--------------------------------------------------------------------------------



 

      5.   Forfeiture of Unearned Restricted Shares       Notwithstanding any
other provision of this Agreement, if at any time it shall become impossible for
you to earn any of the Restricted Shares in accordance with this Agreement, all
the Restricted Shares, together with any Stock Dividends, then being held by
Rockwell Automation (or subject to its instructions) in accordance with
Section 2 shall be forfeited, and you shall have no further rights of any kind
or nature with respect thereto. Upon any such forfeiture, the Restricted Shares,
together with any Stock Dividends, shall be transferred to Rockwell Automation.
  6.   Adjustments       If there shall be any change in or affecting shares of
Stock on account of any stock dividend or split, merger or consolidation,
reorganization (whether or not Rockwell Automation is a surviving corporation),
recapitalization, reorganization, combination or exchange of shares or other
similar corporate changes or an extraordinary dividend in cash, securities or
other property, there shall be made or taken such amendments to this Agreement
or the Restricted Shares as the Board of Directors may deem appropriate under
the circumstances.   7.   Transferability       This grant is not transferable
by you otherwise than by will or by the laws of descent and distribution, and
the Restricted Shares, and any Stock Dividends shall be deliverable, during your
lifetime, only to you.   8.   Withholding       Rockwell Automation shall have
the right, in connection with the delivery of the Restricted Shares and any
Stock Dividends subject to this Agreement, (i) to deduct from any payment
otherwise due by Rockwell Automation to you or any other person receiving
delivery of the Restricted Shares and any Stock Dividends an amount equal to any
taxes required to be withheld by law with respect to such delivery, (ii) to
require you or any other person receiving such delivery to pay to it an amount
sufficient to provide for any such taxes so required to be withheld, or (iii) to
sell such number of the Restricted Shares and any Stock Dividends as may be
necessary so that the net proceeds of such sale shall be an amount sufficient to
provide for any such taxes so required to be withheld.

3



--------------------------------------------------------------------------------



 

      9.   Applicable Law       This Agreement and Rockwell Automation’s
obligation to deliver Restricted Shares and any Stock Dividends hereunder shall
be governed by and construed and enforced in accordance with the laws of
Delaware and the Federal law of the United States.



  ROCKWELL INTERNATIONAL CORPORATION



  By:

        _________________________   Senior Vice President,     General Counsel
and Secretary

  Attachment 1 — Stock Transfer Power   Dated:           November 7, 2001  
Agreed to this _____   day of _____________________ , 2001.  
________________________ Name

4



--------------------------------------------------------------------------------



 



Exhibit 10.3

ATTACHMENT 1

STOCK TRANSFER POWER SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED, I, _____________, hereby sell, assign and transfer unto
Rockwell International Corporation (Rockwell Automation) (i) the
_____________ shares (the Shares) of the Common Stock of Rockwell Automation
standing in my name on the books of Rockwell Automation evidenced by book entry,
granted to me on November 7, 2001 as Restricted Stock pursuant to Rockwell
Automation’s 2000 Long-Term Incentives Plan and (ii) any additional shares of
Rockwell Automation’s Common Stock, other securities issued by Rockwell
Automation or securities of another entity (Stock Dividends) distributed, paid
or payable on or in respect of the Shares and Stock Dividends during the period
the Shares and Stock Dividends are held by Rockwell Automation pursuant to a
certain Restricted Stock Agreement dated November 7, 2001, with respect to the
Shares; and I do hereby irrevocably constitute and appoint
_________________________, attorney with full power of substitution in the
premises to transfer the Shares on the books of Rockwell Automation.

Dated:      November 7, 2001



  __________________________________        
(Signature)

WITNESS:

_____________________________

 